                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                          8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                              CHAMPION DANIEL MUTHLE,
                                                                         10
                                                                                             Plaintiff,                                No. C 19-06124 WHA
                                                                         11
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                              SAP.IO, SAP GLOBAL, SAP NORTH                            ORDER CONVERTING MOTION
                                                                         13   AMERICA, ATLAS.IO, RYAN VAN                              TO DISMISS INTO MOTION
                                                                              DYK, and JUN MENG,                                       FOR SUMMARY JUDGMENT
                                                                         14                                                            AND VACATING HEARING
                                                                                             Defendants.
                                                                         15                                           /
                                                                         16
                                                                                                                     INTRODUCTION
                                                                         17
                                                                                     In this misappropriation of trade secrets action, defendants move to dismiss pro se
                                                                         18
                                                                              plaintiff’s complaint. For the reasons set forth below, this order converts the motion to dismiss
                                                                         19
                                                                              into a motion for summary judgment and will require expedited discovery.
                                                                         20
                                                                                                                          STATEMENT
                                                                         21
                                                                                     Pro se plaintiff Champion Daniel Muthle (otherwise known as Daniel Maree) founded
                                                                         22
                                                                              and owns Adheat, Incorporated. Adheat developed a proprietary and confidential geospatial
                                                                         23
                                                                              analytics technology platform. In April 2017, defendants Ryan Van Dyk and Jun Meng,
                                                                         24
                                                                              representing SAP.io Fund, L.P. (erroneously referred to as SAP.io) had a conference call
                                                                         25
                                                                              with plaintiff to discuss a possible investment in Adheat. Plaintiff then submitted a pitch deck
                                                                         26
                                                                              detailing Adheat’s technology to defendants. A few months after the call with SAP, plaintiff
                                                                         27
                                                                              alleged in his complaint that “a virtually identical, mirror-image platform was released into the
                                                                         28
                                                                          1   marketplace by Atlas.io” which is “clearly based on Adheat’s MVP schematics, business model,
                                                                          2   and cross industry (horizontal SaaS) approach” (First Amd. Compl. ¶¶ 4–7). Nearly a year later,
                                                                          3   both parties signed a settlement and release agreement. In the agreement, plaintiff agreed to
                                                                          4   “irrevocably and forever settle, release, and absolutely discharge SAP and its current affiliates
                                                                          5   and related entities from any and all claims that could have been brought, whether known or
                                                                          6   unknown” (Dkt. No. 12 at 2–3).
                                                                          7          In June 2019, however, plaintiff commenced this action against defendants Sap.io, SAP
                                                                          8   Global, SAP North America, Atlas.io, Ryan Van Dyk, and Jun Meng in the Superior Court of
                                                                          9   California for the County of Santa Clara (Dkt. No. 12 at 2). Plaintiff’s complaint alleges that
                                                                         10   defendants misappropriated “confidential, proprietary, and trade secret information” (First Amd.
                                                                         11   Compl. ¶ 14). Plaintiff brings seven claims against defendants: (1) violation of Defend Trade
United States District Court
                               For the Northern District of California




                                                                         12   Secrets Act; (2) violation of California Uniform Trade Secrets Act; (3) patent infringement;
                                                                         13   (4) violation of California Business and Professional Code Section 17200; (5) intentional
                                                                         14   interference with advantageous economic relationships; (6) intentional infliction of emotional
                                                                         15   distress; (7) breach of contract (id. ¶¶ 16–22).
                                                                         16          In September 2019, defendants removed the lawsuit to the United States District Court
                                                                         17   for the Northern District of California (Dkt. No. 1). SAP, as the only named and served
                                                                         18   defendant, consented to the removal (ibid.). Plaintiff opposes (Dkt. No. 15). The following
                                                                         19   month, plaintiff filed a motion in limine asking the court to dismiss the agreement (Dkt. No. 20).
                                                                         20   Defendants now move to dismiss the claims pursuant to 12(b)(6) (Dkt. No. 12).
                                                                         21                                              ANALYSIS
                                                                         22          Defendants should know better than to append supplementary documents to their motion
                                                                         23   to dismiss. Defendants request judicial notice of the settlement and release agreement (Dkt. No.
                                                                         24   12 at 5). Plaintiff’s complaint, however, contains no reference to the agreement. It is improper
                                                                         25   to take judicial notice of the document in a motion to dismiss under Rule 12(b)(6). Rather, it is
                                                                         26   appropriate for this Court to consider documents outside the complaint in a motion for summary
                                                                         27   judgment.
                                                                         28


                                                                                                                                 2
                                                                          1           Because the motion to dismiss turns upon facts outside the corners of the complaint,
                                                                          2   Rule 12(d) provides that the motion should be converted to a motion for summary judgment.
                                                                          3   Therefore, this motion will be treated as a motion for summary judgment. Under Rule 56(d),
                                                                          4   this order will give plaintiff the opportunity to take discovery from defendants, if plaintiff so
                                                                          5   wishes, to test the impacts of the agreement. In addition, plaintiff may submit his own
                                                                          6   declaration under oath to contest the validity of the settlement agreement, subject to being
                                                                          7   deposed by defendants. Both sides are expected to participate in the expedited discovery.
                                                                          8                                             CONCLUSION
                                                                          9           Defendants’ request for judicial notice is DENIED. Because defendants’ motion to
                                                                         10   dismiss relies on evidence outside the pleadings, pursuant to Rule 12(d), the motion is converted
                                                                         11   into summary judgment under Rule 56. Expedited discovery is ordered. Plaintiff’s opposition
United States District Court
                               For the Northern District of California




                                                                         12   will be due on DECEMBER 2, 2019. Defendants’ reply will be due within SEVEN CALENDAR
                                                                         13   DAYS   thereafter. The hearing scheduled for November 7th is VACATED.
                                                                         14           Plaintiff, who is proceeding pro se, is advised that helpful information is available
                                                                         15   online at http://cand.uscourts.gov/proselitigants and also in person at the legal help center.
                                                                         16   An appointment with the legal help center may be made by calling 415-782-9000, extension
                                                                         17   8657. The Court encourages plaintiff to pursue legal help.
                                                                         18
                                                                         19           IT IS SO ORDERED.
                                                                         20
                                                                         21   Dated: October 31, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         22                                                         UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                3
